This claim was filed with the Auditor of Public Accounts of the State of Illinois on the 20th day of October, A. D. 1879, for the sum of $268, and at this August session of the Commission of Claims was awarded the full amount claimed, Claimant’s demand is for injury to lands owned by him along the Illinois river above the Copperas Creek dam, which was built by the State and completed on the 21st day of October, A. D. 1877. The claim was therefore filed within two years from the time the cause of action arose, and is not therefore barred by any statute of limitation within the knowledge of this Commission. Upon the consideration of the evidence on file with the claim and after hearing and duly considering the arguments on behalf of the claimant and of the State by the respective counsel for the same, the Commission were fully convinced .that the claim was just to the amount awarded.